                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON
 1
                                                              Mar 29, 2019
 2                                                                SEAN F. MCAVOY, CLERK



 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7     RICARDO P.,
 8             Plaintiff,                          No. 1:17-CV-03206-RHW
 9             v.                                  ORDER GRANTING
                                                   DEFENDANT’S MOTION FOR
10     COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
       SECURITY,
11
                Defendant.
12

13         Before the Court are the parties’ cross-motions for summary judgment. ECF

14   Nos. 11 & 15. Plaintiff brings this action seeking judicial review pursuant to 42

15   U.S.C. § 405(g) of the Commissioner’s final decision, which denied his application

16   for Disability Insurance Benefits under Title II of the Social Security Act. 42

17   U.S.C §§ 401-434. After reviewing the administrative record and briefs filed by the

18   parties, the Court is now fully informed. For the reasons set forth below, the Court

19   GRANTS Defendant’s Motion for Summary Judgment and DENIES Plaintiff’s

20   Motion for Summary Judgment.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 1
 1                                        I.      Jurisdiction

 2          Plaintiff filed his application for Disability Insurance Benefits on July 30,

 3   2014. AR 100. His alleged onset date of disability is November 5, 2012.1 AR 102,

 4   243. Plaintiff’s application was initially denied on December 18, 2014, AR 100-

 5   113, and on reconsideration on April 7, 2015, AR 114-129.

 6          A hearing with Administrative Law Judge (“ALJ”) Keith J. Allred occurred

 7   on November 1, 2016. AR 45. On February 22, 2017, the ALJ issued a decision

 8   finding Plaintiff ineligible for disability benefits. AR 15-37. On October 18, 2017,

 9   the Appeals Council denied Plaintiff’s request for review, thus making the ALJ’s

10   ruling the final decision of the Commissioner. AR 1-8.

11          On December 11, 2017, Plaintiff timely filed the present action challenging

12   the denial of benefits. ECF No. 3. Accordingly, Plaintiff’s claims are properly

13   before this Court pursuant to 42 U.S.C. § 405(g).

14                          II.     Five-Step Sequential Evaluation Process

15          The Social Security Act defines disability as the “inability to engage in any

16   substantial gainful activity by reason of any medically determinable physical or

17   mental impairment which can be expected to result in death or which has lasted or

18   can be expected to last for a continuous period of not less than twelve months.” 42

19
            1
             Because Plaintiff previously filed an application for Disability Insurance Benefits,
20   which was denied and became administratively final on July 3, 2013, the relevant period for
     purposes of this case begins July 4, 2013. See AR 87-99.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 2
 1   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

 2   under a disability only if the claimant’s impairments are so severe that the claimant

 3   is not only unable to do his previous work, but cannot, considering claimant’s age,

 4   education, and work experience, engage in any other substantial gainful work that

 5   exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

 6         The Commissioner has established a five-step sequential evaluation process

 7   for determining whether a claimant is disabled within the meaning of the Social

 8   Security Act. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v. Barnhart,

 9   468 F.3d 1111, 1114 (9th Cir. 2006).

10         Step one inquires whether the claimant is presently engaged in “substantial

11   gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial gainful

12   activity is defined as significant physical or mental activities done or usually done

13   for profit. 20 C.F.R. §§ 404.1572, 416.972. If the claimant is engaged in substantial

14   activity, he or she is not entitled to disability benefits. 20 C.F.R. §§ 404.1571,

15   416.920(b). If not, the ALJ proceeds to step two.

16         Step two asks whether the claimant has a severe impairment, or combination

17   of impairments, that significantly limits the claimant’s physical or mental ability to

18   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe

19   impairment is one that has lasted or is expected to last for at least twelve months,

20   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09,



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 3
 1   416.908-09. If the claimant does not have a severe impairment, or combination of

 2   impairments, the disability claim is denied and no further evaluative steps are

 3   required. Otherwise, the evaluation proceeds to the third step.

 4         Step three involves a determination of whether one of the claimant’s severe

 5   impairments “meets or equals” one of the listed impairments acknowledged by the

 6   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

 7   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;

 8   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

 9   equals one of the listed impairments, the claimant is per se disabled and qualifies

10   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

11   fourth step.

12         Step four examines whether the claimant’s residual functional capacity

13   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f),

14   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

15   not entitled to disability benefits and the inquiry ends. Id.

16         Step five shifts the burden to the Commissioner to prove that the claimant is

17   able to perform other work in the national economy, taking into account the

18   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

19   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

20   burden, the Commissioner must establish that (1) the claimant is capable of



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 4
 1   performing other work; and (2) such work exists in “significant numbers in the

 2   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

 3   676 F.3d 1203, 1206 (9th Cir. 2012).

 4                                III.   Standard of Review

 5         A district court’s review of a final decision of the Commissioner is governed

 6   by 42 U.S.C. § 405(g). The scope of review under § 405(g) is limited, and the

 7   Commissioner’s decision will be disturbed “only if it is not supported by

 8   substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1144,

 9   1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial evidence means “more than a

10   mere scintilla but less than a preponderance; it is such relevant evidence as a

11   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159. In

12   determining whether the Commissioner’s findings are supported by substantial

13   evidence, “a reviewing court must consider the entire record as a whole and may

14   not affirm simply by isolating a specific quantum of supporting evidence.” Id.

15         In reviewing a denial of benefits, a district court may not substitute its

16   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

17   1992). When the ALJ presents a reasonable interpretation that is supported by the

18   evidence, it is not the role of the courts to second-guess it. Rollins v. Massanari,

19   261 F.3d 853, 857 (9th Cir. 2001). Even if the evidence in the record is susceptible

20   to more than one rational interpretation, if inferences reasonably drawn from the



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 5
 1   record support the ALJ’s decision, then the court must uphold that decision.

 2   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); see also Thomas v.

 3   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

 4                                IV.    Statement of Facts

 5         The facts of the case are set forth in detail in the transcript of proceedings

 6   and only briefly summarized here. Plaintiff was 47 years old on the alleged date of

 7   onset. AR 35, 101. He attended school in Mexico through the 11th grade and can

 8   communicate in English. AR 28, 35, 51. Plaintiff has past work as a construction

 9   worker, primarily welding and hanging drywall. AR 28, 52.

10                               V.     The ALJ’s Findings

11         The ALJ determined that Plaintiff was not under a disability within the

12   meaning of the Act at any time from July 4, 2013 (the beginning of the relevant

13   period, see supra footnote 1) through February 22, 2017 (the date the ALJ issued

14   his decision). AR 36-37.

15         At step one, the ALJ found that Plaintiff had not engaged in substantial

16   gainful activity since the beginning of the relevant period (citing 20 C.F.R. §

17   404.1571 et seq.). AR 24.

18         At step two, the ALJ found Plaintiff had the following severe impairments:

19   spine disorder, affective disorder, and alcohol abuse disorder (citing 20 C.F.R. §

20   404.1520(c)). AR 24.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 6
 1         At step three, the ALJ found that Plaintiff did not have an impairment or

 2   combination of impairments that met or medically equaled the severity of one of

 3   the listed impairments in 20 C.F.R. § 404, Subpt. P, Appendix 1. AR 25.

 4         At step four, the ALJ found that Plaintiff had the residual functional

 5   capacity to perform light work as defined in 20 C.F.R. § 404.1567(b), including the

 6   abilities to lift and/or carry 20 pounds occasionally and 10 pounds frequently; sit

 7   down for six hours throughout an eight-hour workday; and stand and/or walk for

 8   six hours throughout an eight-hour workday with normal breaks. AR 27. The ALJ

 9   further found that Plaintiff could occasionally climb ramps and stairs, but not

10   ladders, ropes, or scaffolds; that he could occasionally balance, stoop, kneel, and

11   crouch, but not crawl; and that he should avoid heavy vibration and hazards in the

12   workplace. AR 27. With respect to Plaintiff’s mental abilities, the ALJ found that

13   Plaintiff was able to perform the basic mental demands of competitive, semi-

14   skilled work, including the ability to understand, remember, and carry out detailed

15   but not complex instructions. AR 27. The ALJ further found that Plaintiff could

16   respond appropriately to supervision, co-workers, and usual work situations and

17   deal with changes in a routine work setting. AR 27.

18         The ALJ found that Plaintiff was unable to perform any past relevant work,

19   given his physical and psychological limitations. AR 35.

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 7
 1         At step five, the ALJ found that in light of Plaintiff’s age, education, work

 2   experience, and residual functional capacity, there were jobs that existed in

 3   significant numbers in the national economy that he could perform. AR 36. These

 4   included a photocopy machine operator, a car wash attendant, and a cafeteria

 5   attendant. AR 36.

 6                                  VI.     Issues for Review

 7         Plaintiff argues that the Commissioner’s decision is not free of legal error

 8   and not supported by substantial evidence. ECF No. 11 at 1-2. Specifically, he

 9   argues the ALJ: (1) improperly discredited his subjective pain complaint

10   testimony; (2) improperly evaluated the medical opinion evidence; (3) improperly

11   assessed his residual functional capacity by failing to include all his restrictions;

12   and (4) failed to apply Medical-Vocational Guidelines (Grid) Rule 201.10. Id. at 4.

13                                        VII. Discussion

14   A.    The ALJ did not Improperly Reject Plaintiff’s Subjective Complaints.

15         Plaintiff argues the ALJ erred by discounting the credibility of his testimony

16   regarding his subjective symptoms. ECF No. 11 at 7-9. An ALJ engages in a two-

17   step analysis to determine whether a claimant’s testimony regarding subjective

18   symptoms is credible. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

19   First, the claimant must produce objective medical evidence of an underlying

20   impairment or impairments that could reasonably be expected to produce some



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 8
 1   degree of the symptoms alleged. Id. Second, if the claimant meets this threshold,

 2   and there is no affirmative evidence suggesting malingering, the ALJ can reject the

 3   claimant’s testimony about the severity of his symptoms only by offering “specific,

 4   clear, and convincing reasons” for doing so. Id.

 5         Here, the ALJ found that the medically determinable impairments could

 6   reasonably be expected to produce some degree of the symptoms Plaintiff alleged.

 7   AR 28. However, the ALJ determined that Plaintiff’s statements of intensity,

 8   persistence, and limiting effects of his symptoms were not entirely consistent with

 9   the medical evidence and other evidence in the record. AR 28.

10         In weighing a claimant’s credibility, the ALJ may consider many factors,

11   including, “(1) ordinary techniques of credibility evaluation, such as the claimant’s

12   reputation for lying, prior inconsistent statements concerning the symptoms, and

13   other testimony by the claimant that appears less than candid; (2) unexplained or

14   inadequately explained failure to seek treatment or to follow a prescribed course of

15   treatment; and (3) the claimant’s daily activities.” Smolen v. Chater, 80 F.3d 1273,

16   1284 (9th Cir. 1996).

17         In this case, the ALJ found evidence of malingering, which is supported by

18   the record. In his June 2014 Independent Medical Examination (IME), Dr. S.

19   Daniel Seltzer examined Plaintiff’s lumbar spine. AR 764. Dr. Seltzer noted that

20   there was “almost no movement at all of the lumbar spine . . . [h]e just self-limits.”



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 9
 1   AR 764. Dr. Seltzer also attempted to examine Plaintiff’s hips but noted this was

 2   “very difficult to assess again because there is self-limiting behavior.” AR 765.

 3   Occupational therapist Jackie Earl indicated that Plaintiff was convinced he was

 4   unable to work and described his “overall disability outlook.” AR 808-09. Physical

 5   therapist Amy Conrad noted that Plaintiff demonstrated “various levels of ability

 6   and pain at different times.” AR 810. Affirmative evidence of malingering supports

 7   rejecting a claimant’s testimony. See Benton ex. el. Benton v. Barnhart, 331 F.3d

 8   1030, 1040 (9th Cir. 2003).

 9         In addition to malingering, the ALJ provided multiple clear and convincing

10   reasons for discrediting Plaintiff’s subjective complaint testimony. AR 27-30.

11   First, the ALJ noted that Plaintiff’s condition markedly improved after his April

12   2013 back surgery. AR 29. At his two-week follow-up appointment with his

13   surgeon, Plaintiff had some low back pain but was able to stand up, sit down, and

14   ambulate without difficulty. AR 733. Two months later, his surgeon noted that he

15   was improving steadily and taking less pain medication, although he still had

16   limited lumbar range of motion. AR 732. His pain at this time was 7/10. AR 732.

17   Another two months later, in August 2014, Plaintiff’s surgeon noted that he was

18   still improving gradually and that his pain had decreased to 5/10. AR 730-31.

19         By January 2014, Plaintiff felt he had “improved significantly from his

20   symptoms before surgery” and he denied any pain in his legs, AR 722—



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 10
 1   contradicting his testimony at the hearing that his leg pain got worse after surgery.

 2   See AR 55. By this time, he improved to having moderate lumbar range of motion.

 3   AR 722. At the June 2014 IME with Dr. Seltzer, Plaintiff reported that the surgery

 4   “helped a whole lot.” AR 758. He stated he went through rehabilitation, felt much

 5   stronger, and had less pain. AR 758. He stated his pain was 2/10 or 3/10 and the

 6   only pain medication he took was a muscle relaxant and ibuprofen. AR 758. Dr.

 7   Seltzer concluded that Plaintiff’s conditions were at maximum medical

 8   improvement. AR 768. An ALJ may find a claimant’s subjective symptom

 9   testimony not credible based on evidence of effective responses to treatment. See,

10   e.g., Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); 20 C.F.R. §§

11   404.1529(c)(3)(v), 416.929(c)(3).

12         Second, the ALJ reasoned that Plaintiff’s allegations of completely

13   debilitating physical limitations were inconsistent with his spinal examination

14   findings, many of which were essentially normal. AR 30; see AR 718, 720, 726.

15   An ALJ may discount a claimant’s subjective symptom testimony when it is

16   inconsistent with the medical evidence. Carmickle v. Comm’r of Soc. Sec. Admin.,

17   533 F.3d 1155, 1161 (9th Cir. 2008); Tonapetyan v. Halter, 242 F.3d 1144, 1148

18   (9th Cir. 2001).

19         Third, the ALJ found that Plaintiff’s allegations of completely disabling

20   limitations were belied by his daily activities. AR 30. For example, Plaintiff



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 11
 1   reported to his psychologist, Dr. Andrew Whitmont, that he walked outdoors at

 2   least three times per week to deal with his mental stressors, see AR 751, which

 3   implies that he was more physically capable than he alleged. See AR 55-56.

 4   Activities inconsistent with the alleged symptoms—even when they suggest some

 5   difficulty functioning—are proper grounds for questioning the credibility of

 6   subjective allegations when the person claims a totally disabling impairment.

 7   Molina, 674 F.3d at 1113; see also Rollins, 261 F.3d at 857; 20 C.F.R. §§

 8   404.1529(c)(3)(i).

 9         Fourth, the ALJ properly discounted Plaintiff’s credibility due to the

10   discrepancies between his alleged limitations and his behavior during the hearing.

11   See AR 30. Plaintiff testified that he had to change from standing to sitting every

12   10 to 15 minutes and had to be constantly moving, otherwise he would get cramps

13   in his foot, hip, and leg. AR 54. However, at the hearing, the ALJ observed that he

14   sat comfortably after the first 15 minutes and also never needed to stand. AR 30.

15   An ALJ may rely on ordinary techniques of credibility evaluation, including the

16   claimant’s actions at the hearing if they are inconsistent with his or her complaints.

17   Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985).

18         Finally, the ALJ discounted Plaintiff’s subjective complaint testimony

19   because he discontinued treatment. AR 31. Despite his allegations of completely

20   debilitating mental conditions, Plaintiff was sporadic about taking his



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 12
 1   antidepressant medication. AR 717, 944, 1068, 1075. During a July 2015

 2   psychiatric IME, he stated he was “not interested in additional psychiatric

 3   treatment.” AR 1068. Importantly, Plaintiff also received a pension from the

 4   Washington State Department of Labor & Industries on November 16, 2015—

 5   meaning that he was at maximum medical improvement and no longer needed any

 6   additional medical treatment. 2 AR 464. Accordingly, Plaintiff stopped seeking

 7   medical treatment. AR 462, 1070. An ALJ may discount a claimant’s subjective

 8   complaints when treatment is inconsistent with the level of complaints or a

 9   claimant is not following treatment prescribed without good reason. Molina, 674

10   F.3d at 1114; Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). If a claimant’s

11   condition is not severe enough to motivate them to follow the prescribed course of

12   treatment, this calls their alleged limitations into question. Burch, 400 F.3d at 681.

13          Plaintiff fails to explain how the ALJ erred in relying on any of the above

14   reasons for discrediting his subjective pain testimony. See ECF No. 11 at 8-9.

15   Instead, Plaintiff argues that the ALJ simply gave a “vague regurgitation” of the

16   medical evidence and then provided “conclusory statements” finding his testimony

17
            2
              Plaintiff faults the ALJ for reasoning that his pension award meant that he no longer
18   needed treatment. ECF No. 11 at 14-15. He argues this was “misleading and inaccurate.” ECF
     No. 11 at 15. Contrary to Plaintiff’s assertions, this is precisely what a pension award means—
19   the Department of Labor & Industries does not award pensions to injured workers unless the
     worker is fixed, stable, and no longer in need of medical treatment. See, e.g., Wilson v. Dep’t of
     Labor & Indus., 6 Wn. App. 902, 904, 496 P.2d 551 (1972). In fact, this is illustrated in this case,
20   where all of Plaintiff’s medical providers unanimously agreed that he was at maximum medical
     improvement by November 2015. See AR 768, 855, 1070, 1076, 1082.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 13
 1   not credible. ECF No. 11 at 8-9. As outlined above, this is incorrect—the ALJ

 2   discounted Plaintiff’s subjective complaint testimony because there was evidence

 3   of malingering, and the ALJ also provided multiple additional clear and convincing

 4   reasons for doing so.

 5   B.    The ALJ did not Err in Weighing the Medical Opinion Evidence

 6         Plaintiff argues the ALJ erred in weighing the medical opinion evidence

 7   from four providers: (1) evaluating psychologist Dr. Roland Dougherty, Ph.D.; (2)

 8   treating psychologist Dr. Andrew Whitmont, Ph.D.; (3) occupational therapist

 9   Jackie Earl; and (4) nurse practitioner Lisa Rutherford, ARNP. ECF No. 11 at 9-

10   14. Plaintiff also appears to argue that the ALJ failed to adequately consider the

11   Department of Labor & Industries’ pension determination. Id. at 14-15.

12         1.     Legal standards

13         Title II’s implementing regulations distinguish among the opinions of three

14   types of physicians: (1) those who treat the claimant (treating physicians); (2) those

15   who examine but do not treat the claimant (examining physicians); and (3) those

16   who neither examine nor treat the claimant but who review the claimant’s file

17   (nonexamining physicians). Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th

18   Cir. 2001); see 20 C.F.R. § 404.1527(c)(1)-(2). Generally, a treating physician’s

19   opinion carries more weight than an examining physician’s, and an examining

20   physician’s opinion carries more weight than a nonexamining physician’s.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 14
 1   Holohan, 246 F.3d at 1202. In addition, the regulations give more weight to

 2   opinions that are explained than to those that are not, and to the opinions of

 3   specialists concerning matters relating to their specialty over those of non-

 4   specialists. Id.

 5          If a treating or examining physician’s opinion is uncontradicted, an ALJ

 6   may reject it only by offering “clear and convincing reasons that are supported by

 7   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)

 8   (citation omitted). If a treating or examining doctor’s opinion is contradicted by

 9   another doctor’s opinion, an ALJ may only reject it by providing “specific and

10   legitimate reasons that are supported by substantial evidence.” Id.

11          The ALJ satisfies the specific and legitimate standard by “setting out a

12   detailed and thorough summary of the facts and conflicting clinical evidence,

13   stating his [or her] interpretation thereof, and making findings.” Garrison v.

14   Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (internal quotation marks omitted). In

15   contrast, an ALJ fails to satisfy the standard when he or she “rejects a medical

16   opinion or assigns it little weight while doing nothing more than ignoring it,

17   asserting without explanation that another medical opinion is more persuasive, or

18   criticizing it with boilerplate language that fails to offer a substantive basis for his

19   [or her] conclusion.” Id. at 1012-13.

20   ///



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 15
 1         2.     Dr. Roland Dougherty, Ph.D.

 2         Dr. Dougherty is an examining psychologist who evaluated Plaintiff in

 3   March 2015. AR 1048-1060. Dr. Dougherty diagnosed Plaintiff with adjustment

 4   disorder with depression and anxiety, chronic pain syndrome, and chronic pain.

 5   AR 1052. He opined that Plaintiff’s prognosis was fair. AR 1053. He noted that

 6   Plaintiff had no difficulty answering questions, had good social skills, and that

 7   Plaintiff’s thinking was logical and goal-directed. AR 1053. He believed Plaintiff

 8   was able to do detailed and complex tasks, accept instructions from supervisors,

 9   and interact with coworkers and the public. AR 1053. He also thought Plaintiff

10   would be able to continue to do these things going forward. AR 1053. The ALJ

11   gave significant weight to this portion of Dr. Dougherty’s opinion and incorporated

12   it into the residual functional capacity. See AR 27, 33.

13         However, the ALJ gave less weight to other portions of Dr. Dougherty’s

14   testimony, which Plaintiff argues was error. See AR 34. Dr. Dougherty also opined

15   that the primary reason Plaintiff could not work was his pain syndrome. AR 1053.

16   Dr. Dougherty believed that if Plaintiff’s pain were alleviated, his depression

17   would decrease and he would have no difficulty completing a normal

18   workday/workweek. AR 1053. However, Dr. Dougherty opined that at the time of

19   his evaluation, Plaintiff’s depression and intermittent anxiety could interfere with

20   gainful employment, as well as affect his ability to deal with stress. AR 1053-54.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 16
 1   Because Dr. Dougherty was an examining psychologist whose opinion was

 2   contradicted, the ALJ had to provide specific and legitimate reasons for

 3   discounting it. Bayliss, 427 F.3d at 1216.

 4          Here, the ALJ did. First, the ALJ reasoned that Dr. Dougherty reviewed

 5   almost no medical records from any other provider as part of his evaluation, which

 6   would have indicated that Plaintiff was less limited than he reported. 3 AR 34. A

 7   doctor’s failure to review other medical records in a case is a basis to discount that

 8   doctor’s opinion. Bayliss, 427 F.3d at 1217.

 9          Secondly (and relatedly), the ALJ reasoned that Dr. Dougherty’s additional

10   work restrictions did not appear to be based on any objective evidence but rather

11   entirely on Plaintiff’s self-reports of his physical pain symptoms, which as

12   discussed above, the ALJ did not find credible. AR 34; see supra p. 9-14. Had Dr.

13   Dougherty reviewed Plaintiff’s medical records, for example, he would have

14   known that Plaintiff was only taking minimal pain medication at the time of the

15   evaluation, AR 34, 939, 1075, 1082—indicating that he may have overestimated

16   the debilitating effects of Plaintiff’s pain. Accordingly, the ALJ appropriately

17   rejected the portions of Dr. Dougherty’s opinion that were based on Plaintiff’s self-

18   reported diagnoses and symptoms, which the ALJ did not find credible. See

19

20          3
             The only medical record Dr. Dougherty reviewed was one chart note from an
     appointment Plaintiff had in December 2014. See AR 1050.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 17
 1   Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014); Burkey v. Colvin, 284 F.

 2   Supp. 3d 420, 425 (W.D.N.Y. 2018). An ALJ may discount even a treating

 3   psychologist’s opinion about a claimant’s psychological limitations if that opinion

 4   rests on the claimant’s self-reports of his or her physical ailments. Sandgathe v.

 5   Chater, 108 F.3d 978, 980 (9th Cir. 1997). To the extent the ALJ finds that the

 6   claimant’s self-reports are exaggerated, the ALJ may determine that the

 7   physician’s opined psychological limitations are unreliable as well. Id.

 8         Finally, the ALJ noted that Plaintiff’s pain could be severely reduced if he

 9   took his prescribed pain medication, instead of only the muscle relaxer, Tylenol,

10   and ibuprofen. AR 34. An impairment that can be controlled effectively with

11   treatment is not disabling for Social Security purposes. Warre v. Comm’r of Soc.

12   Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006). Given that Plaintiff’s subjective

13   pain was the basis for Dr. Dougherty’s work restrictions, the ALJ properly

14   discounted Dr. Dougherty’s opinion to the extent that pain could be effectively

15   controlled.

16         Plaintiff argues that the ALJ erred in giving significant weight to portions of

17   Dr. Dougherty’s opinions, while giving less weight to other portions. ECF No. 11

18   at 12. This was entirely proper. See Magallanes v. Bowen, 881 F.2d 747, 753–754

19   (9th Cir. 1989) (an ALJ does not have to adopt a physician’s opinion in its entirety

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 18
 1   and can properly reject portions of it); accord Russell v. Bowen, 856 F.2d 81, 83

 2   (9th Cir. 1988).

 3          Because the ALJ offered specific and legitimate reasons for discounting a

 4   portion of Dr. Dougherty’s opinion, the Court finds the ALJ did not err.4

 5          3.      Dr. Andrew D. Whitmont, Ph.D.

 6          Dr. Whitmont was a treating psychologist who Plaintiff saw for

 7   psychotherapy between January 2014 and June 2014. AR 745-756. Dr. Whitmont

 8   diagnosed Plaintiff with major depressive disorder and pain disorder, which was

 9   associated with psychological factors and also a general medical condition. AR

10   755. He also concluded that Plaintiff had a Global Assessment of Functioning

11   (GAF) score of 45, which indicated severe impairment in functioning. AR 756. Dr.

12   Whitmont did not believe Plaintiff’s depression interfered with his ability to

13   work—rather, he believed Plaintiff’s depression was a result of him being

14   unemployed. AR 748. By the end of Plaintiff’s psychotherapy treatment, Dr.

15   Whitmont believed Plaintiff had “pull[ed] himself out of his depression,” but that

16   Plaintiff’s pain disorder prevented him from returning to work. AR 745-46.

17

18          4
               The ALJ also discounted portions of Dr. Dougherty’s opinion on the grounds that: (1)
     Dr. Dougherty failed to address how the recent death of Plaintiff’s mother may have impacted
19   his testing; and (2) Dr. Dougherty did not explain the apparent inconsistency of his conclusions
     with a Global Assessment of Functioning (GAF) score of 60. AR 34. Given the longitudinal
     record of Plaintiff’s mental health treatment and the ALJ’s finding that GAF scores are
20   unreliable, these grounds were likely improper. However, the other specific and legitimate
     reasons outlined above each independently support discounting Dr. Dougherty’s opinion.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 19
 1   Because Dr. Whitmont was a treating psychologist whose opinion was

 2   contradicted, the ALJ again had to provide specific and legitimate reasons for

 3   discounting it. Bayliss, 427 F.3d at 1216.

 4         The ALJ assigned minimal weight to Dr. Whitmont’s opinion. AR 33. First,

 5   the ALJ reasoned that his opinion was internally inconsistent with respect to

 6   whether Plaintiff’s depression prevented Plaintiff from working, and was also

 7   externally inconsistent with Plaintiff’s overall treatment history for depression. AR

 8   33. It seems the ALJ misinterpreted Dr. Whitmont’s opinion— Dr. Whitmont only

 9   believed Plaintiff’s pain disorder prevented him from working; not his depression.

10   AR 745.

11         However, the ALJ also offered another reason: he discounted Dr.

12   Whitmont’s opined limitations for the exact same reason he discounted Dr.

13   Dougherty’s—they were not based on any objective evidence but rather were

14   based entirely on Plaintiff’s self-reports of his physical pain symptoms. AR 33; see

15   AR 755 (describing results of pain diagram). As discussed in detail above, this was

16   a specific and legitimate reason to discount the opinion. See supra p. 9-14, 17-19.

17         The ALJ also gave Dr. Whitmont’s GAF scores—which ranged from 35 to

18   60—very little weight for three reasons. AR 34. First, the ALJ found that the

19   scores rely too much on a person’s self-reported symptomology and Plaintiff was

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 20
 1   not credible.5 AR 34. Second, the ALJ reasoned that the latest version of the

 2   Diagnostic and Statistical Manual of Mental Disorders got rid of the GAF scale

 3   due to its “conceptual lack of clarity” and “questionable psychometrics.” AR 34;

 4   see AMERICAN PSYCHIATRIC ASS’N, Diagnostic & Statistical Manual of Mental

 5   Disorders, 16 (5th ed. 2013) (DSM-5). Finally, the ALJ noted that the

 6   Commissioner has determined that the GAF scale has no “direct correlation to the

 7   severity requirements” in the Social Security Administration’s mental disorders

 8   listings. 6 AR 34-35 (quoting 65 Fed.Reg. 50,746, 50,765 (Aug. 21, 2000)); see

 9   McFarland v. Astrue, 288 F. App’x 357, 359 (9th Cir. 2008).

10          The Ninth Circuit has held that ALJs do not err when they decline to address

11   medical providers’ GAF scores, given that a GAF score is merely a rough estimate

12   of an individual’s psychological, social, or occupational functioning used to reflect

13   an individual’s need for treatment, but it does not have any direct correlative work-

14   related or functional limitations. See Hughes v. Colvin, 599 Fed. Appx. 765, 766

15   (9th Cir. 2015); Garrison v. Colvin, 759 F.3d 995, 1003 n.4 (9th Cir. 2014). Even

16   more importantly, neither Dr. Dougherty nor Dr. Whitmont relied on or even

17
            5
               Plaintiff argues that this reason was improper because he had “consistently and
18   accurately reported his condition” and there was no basis to believe his symptoms would be
     unreliable. ECF No. 11 at 12. Given that the record contains evidence of malingering, see supra
19   p. 9-10, this is inaccurate.
             6
               This appears to no longer be the case, as the Social Security Administration has since
     published an administrative message stating, “We consider a GAF rating as opinion evidence.”
20   SSA Administrative Message 13066 (effective July 22, 2013); see also Craig v. Colvin, 659 F.
     App’x 381, 382 (9th Cir. 2016).


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 21
 1   mentioned their GAF scores in assessing Plaintiff’s work limitations—rather, they

 2   relied on their perceptions of Plaintiff’s pain disorder/pain syndrome. AR 745-756,

 3   1053-54. Thus, because their GAF scores in these circumstances are immaterial

 4   and not part of a broader opinion regarding any corollary limitations, the ALJ did

 5   not err in giving them little weight. See Jones v. Colvin, 634 F. App’x 168, 170

 6   (9th Cir. 2015) (holding that ALJs may give GAF scores minimal weight in the

 7   face of other conflicting record evidence); Lopez v. Comm’r of Soc. Sec., No. 1:16-

 8   CV-00842-EPG, 2017 WL 6405624, at *2 (E.D. Cal. Dec. 14, 2017).

 9          4.      Nonmedical “Other Source” Opinions

10                  a.     Lower legal standard

11          Importantly, the “specific and legitimate” standard analyzed above only

12   applies to evidence from “acceptable medical sources.” Molina, 674 F.3d at 1111.

13   These include licensed physicians (e.g., Dr. Walby), licensed psychologists (e.g.,

14   Dr. Marks), and various other specialists. See former 20 C.F.R. §§ 404.1513(a)

15   (2014).

16          “Other sources” for opinions—such as nurse practitioners, physician’s

17   assistants, therapists, teachers, social workers, chiropractors, and other nonmedical

18   sources—are not entitled to the same deference as acceptable medical sources.7

19
            7
               For claims filed on or after March 27, 2017, licensed nurse practitioners and physician
20   assistants can qualify as acceptable medical sources in certain situations. See 20 C.F.R. §
     404.1502(a)(7)-(8). Plaintiff filed his claim in 2014, so this does not apply here.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 22
 1   Molina, 674 F.3d at 1111; Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016); see

 2   20 C.F.R. § 404.1527(f). ALJs must consider nonmedical sources’ lay observations

 3   about a claimant’s symptoms or how an impairment affects ability to work. Nguyen

 4   v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). An ALJ may discount a

 5   nonmedical source’s opinion by providing reasons “germane” to each witness for

 6   doing so. Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017); Dodrill v. Shalala,

 7   12 F.3d 915, 919 (9th Cir. 1993).

 8                b.     Jackie Earl, O.T.

 9         Jackie Earl is an occupational therapist who treated Plaintiff between June

10   2013 and October 2014. AR 807-933. In April 2014, Ms. Earl performed a

11   functional capacity evaluation (FCE) on Plaintiff and concluded that he was unable

12   to return to work on a full-time basis at that time. AR 855. She opined that Plaintiff

13   had difficulty carrying, lifting, pushing, and pulling, and also required positional

14   changes throughout the evaluation. AR 855. She concluded that Plaintiff

15   demonstrated skills within the sedentary-light physical demand category, but could

16   not tolerate fulltime work due to his limitations. AR 855.

17         Later, in October 2014, Ms. Earl evaluated Plaintiff again as part of his

18   discharge from a work conditioning program. AR 807. After this evaluation, she

19   concluded that Plaintiff demonstrated improved skills within the light physical

20   demand category. AR 808. However, she noted that Plaintiff did not “see himself



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 23
 1   returning to work,” that he “demonstrated a recent attitude of hopelessness,” and

 2   that he was “resigned to significant limitations.” AR 808. She concluded that he

 3   was unemployable in part due to his “overall disability outlook.” AR 808.

 4         The ALJ assigned minimal weight to Ms. Earl’s opinions and gave two

 5   germane reasons for this decision. See AR 32. Plaintiff, however, does not

 6   challenge either of these two reasons. See ECF No. 11 at 9-11. Rather, Plaintiff

 7   argues that the ALJ should have considered Ms. Earl’s findings from the April

 8   2014 FCE in determining his residual functional capacity, as opposed to Ms. Earl’s

 9   most recent findings at the end of his treatment. ECF No. 11 at 10-11.

10         An ALJ may consider evidence of improvement with treatment when

11   weighing medical opinions. Thomas, 278 F.3d at 957; Amy S. v. Berryhill, No.

12   C18-0427-MAT, 2018 WL 6042315, at *4 (W.D. Wash. Nov. 19, 2018). Although

13   Plaintiff argues that the ALJ should have relied on the April 2014 evaluation, that

14   evaluation was done early in Plaintiff’s treatment and thus did not reflect the

15   improvement in Plaintiff’s condition evidenced by subsequent treatment records.

16   See Abrahamson v. Colvin, No. 2:14-CV-00308-RHW, 2016 WL 498067, at *6

17   (E.D. Wash. Feb. 8, 2016) (Whaley, J.). As detailed above, supra p. 10-11,

18   Plaintiff’s post-surgery treatment records indicate that his condition improved

19   dramatically. In light of the significant improvement in Plaintiff’s condition

20   subsequent to Ms. Earl’s April 2014 FCE, the ALJ properly relied on her most



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 24
 1   recent medical records, as these most accurately reflected Plaintiff’s true

 2   limitations. See Abrahamson, 2016 WL 498067, at *6.

 3                 c.    Lisa Rutherford, ARNP

 4           Lisa Rutherford is a nurse practitioner who Plaintiff saw for primary care

 5   starting around the time of his industrial injury in fall 2012 and continuing through

 6   when he was awarded a pension in November 2015. AR 939-1043, 1070-1084. She

 7   opined that Plaintiff was incapable of even sedentary exertion, and that Plaintiff’s

 8   condition was permanent. AR 953, 973, 976, 980, 985, 988, 990, 997, 1072, 1077,

 9   1081.

10           The ALJ did not state specifically how much weight he assigned to Nurse

11   Rutherford’s opinions, but he did not find them persuasive. See AR 32. The ALJ

12   offered a germane reason for this decision, reasoning that Nurse Rutherford’s

13   opined limitations were inconsistent with her contemporaneous examination

14   findings. AR 32. On occasions that Nurse Rutherford examined Plaintiff, she

15   found only “mild decreased” lumbar range of motion, no palpable tenderness, and

16   negative straight leg raise tests. AR 977, 991. A discrepancy between a doctor’s

17   recorded observations and opinions is a clear and convincing reason (and therefore,

18   necessarily also a “germane” reason) for not relying on that opinion. Bayliss, 427

19   F.3d at 1216. Therefore, the ALJ did not err in discounting Nurse Rutherford’s

20   opinion.



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 25
 1         5.     Department of Labor & Industries’ Pension Determination

 2         Plaintiff also argues that the ALJ failed to adequately consider the

 3   Washington Department of Labor & Industries’ determination that awarded him a

 4   pension. ECF No. 11 at 14-15. He argues this was “persuasive evidence” of

 5   disability. Id. at 15. However, as the ALJ correctly noted and Plaintiff also appears

 6   to concede, the state workers’ compensation system and the Social Security

 7   Administration have different legal standards, regulatory evaluations, and

 8   processes to determine disability, and a Labor & Industries decision does not bind

 9   an ALJ. See AR 33; 20 C.F.R. § 404.1504.

10   C.    The ALJ did not Improperly Assess Plaintiff’s Residual Functional
           Capacity by Failing to Include all his Restrictions
11
           Plaintiff briefly argues that the ALJ’s residual functional capacity
12
     determination did not account for all of his limitations. ECF No. 11 at 15.
13
     Specifically, he argues the ALJ did not incorporate his impairments as opined by
14
     Ms. Earls, Nurse Rutherford, Dr. Dougherty, or Dr. Whitmont. ECF No. 11 at 15-
15
     17. The Court disagrees.
16
           When determining Plaintiff’s residual functional capacity, the ALJ
17
     specifically stated that he “considered all symptoms and the extent to which these
18
     symptoms can reasonably be accepted as consistent with the objective medical
19
     evidence.” AR 27. The ALJ included all of Plaintiff’s limitations, and the only
20
     omitted limitations were those that the ALJ found did not exist.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 26
 1         Plaintiff’s argument here that the residual functional capacity did not

 2   account for all his limitations essentially just restates his prior arguments that the

 3   ALJ should not have rejected the opinions of his medical providers. Courts

 4   routinely reject this argument. See Stubbs-Danielson, 539 F.3d 1169, 1175-76 (9th

 5   Cir. 2008); Rollins, 261 F.3d at 857. Because the ALJ included all of the

 6   limitations that he found to exist, and because substantial evidence supports those

 7   findings, the ALJ did not err in omitting the other limitations that Plaintiff claims,

 8   but failed to prove. See Rollins, 261 F.3d at 857. Accordingly, the ALJ properly

 9   determined Plaintiff’s residual functional capacity.

10   D.    The Medical-Vocational Guidelines (Grid) Rule 201.10 is Inapplicable

11         Finally, Plaintiff argues that if the Court finds that he is limited to sedentary

12   work, Medical-Vocational Rule 201.10 is applicable. This rule yields a decision of

13   “disabled” when the claimant is limited to sedentary work, between the ages of 50

14   and 54, has limited education, and has previous skilled or semi-skilled work that is

15   not transferable. 20 C.F.R. § Pt. 404, Subpt. P, App. 2.

16         However, as discussed above, the ALJ found that Plaintiff can perform light

17   work as defined in 20 C.F.R. 4041567(b) and substantial evidence supports this

18   finding. See AR 27. Thus, Rule 201.10—which only applies to sedentary work—is

19   inapplicable. The appropriate rule would be Rule 202.11, which applies to

20   claimants capable of light work, who are between the ages of 50 and 54, who have



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 27
 1   limited or less education, and have previous skilled or semi-skilled work that is not

 2   transferable. 20 C.F.R. § Pt. 404, Subpt. P, App. 2. This rule, however, yields a

 3   decision of “not disabled.” Id.

 4                                       VIII. Order

 5         Having reviewed the record and the ALJ’s findings, the Court finds the

 6   ALJ’s decision is supported by substantial evidence and is free from legal error.

 7   Accordingly, IT IS ORDERED:

 8         1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.

 9         2. Defendant’s Motion for Summary Judgment, ECF No. 15, is

10         GRANTED.

11         3. Judgment shall be entered in favor of Defendant and the file shall be

12         CLOSED.

13   IT IS SO ORDERED. The District Court Executive is directed to enter this Order,

14   forward copies to counsel, and close the file.

15         DATED this 29th day of March, 2019.

16                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
17                           Senior United States District Judge

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT ~ 28
